Citation Nr: 1223602	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-11 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Baptist Beaches Medical Center for care received on October 6, 2009. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service in the US Army from April 1968 to May 1970.  He is in receipt of VA compensation benefits for a respiratory disability and for an inguinal hernia.  These disabilities have been assigned a 60 percent combined rating.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a letter decision of December 2009 of the Department of Veterans Affairs (VA), Biloxi VA Medical Center (VAMC), in Gainesville, Florida, which denied the above claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of his private medical treatment provided at the Baptist Beaches Medical Center, in Atlantic Beach, Florida, for care provided on October 6, 2009. 

2.  VA payment or reimbursement of the costs of the private medical care provided on the day in question was not authorized prior to the appellant undergoing that treatment; nor did the appellant request such authorization within 72 hours of admission.

3.  The private medical treatment was not for, or adjunct to, a service-connected disability; a nonservice-connected disability associated with and held to be aggravating a service-connected disability; the appellant did not have a total and permanent disability rating at the time of admission, and he was not a participant in a vocational rehabilitation program.

4.  The appellant was enrolled in the VA Health Care System during the 24 months preceding October 2009.

5.  The appellant is financially liable to the provider of the emergency treatment.

6.  The appellant does not have insurance to defray the costs of emergency treatment.

7.  The appellant has no remedy against a third party for payment of the emergency treatment provided.

8.  The appellant is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.

9.  A VA or other federal facility/provider was feasibly available to provide the necessary medical care.

10.  The care provided at the Baptist Beaches Medical Center on October 6, 2009, was not for emergent care. 


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private medical expenses incurred for the period of October 6, 2009, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2011).

2.  The criteria for payment or reimbursement of unauthorized medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred on October 6, 2009, have not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2011).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  

3.  The criteria for entitlement to reimbursement for the reasonable value of emergency treatment received on October 6, 2009, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-08 (2011).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that he be reimbursed for medical treatment received at the emergency room at the Baptist Beaches Medical Center, in Atlantic Beach, Florida.  The date of the treatment was October 6, 2009.  The Gainesville VA Medical Center (VAMC) has denied his claim and he has appealed to the Board for review.

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2011) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2011), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011).

The appellant was informed of the bases of the denial of the claim and he has been provided with a statement of the case which outlines the laws and regulations used in evaluating his claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).  In a letter of January 2010, VA informed him that he should inform the agency of original jurisdiction of any additional information or evidence that he wanted VA to attempt to obtain on his behalf and that a signed release was necessary.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The appellant in this matter is seeking reimbursement for private medical expenses that were incurred at the Baptist Beaches Medical Center emergency room for treatment he received on Tuesday, October 6, 2009.  The record indicates that after experiencing nausea, vomiting, and diarrhea for nearly one week, the appellant presented himself to the Emergency Room at 10:55 a.m.  Per the medical records from Baptist Beaches Medical Center, the appellant came to the emergency room complaining of diarrhea, occasional upper abdominal pain, nausea, and vomiting.  The record indicates that he walked into the emergency room under his own power and without assistance.  He was discharged from hospital at approximately 1:28 p.m. after undergoing laboratory tests and an examination.  The appellant was diagnosed as suffering from gastroenteritis and given intravenous fluids.  Subsequently, he was discharged from hospital and told to go to the local VA facility if the symptoms persisted.  

Following his release from Baptist Beaches Medical Center, the VA was sent a bill for the treatment it provided to the appellant.  The VA Medical Center (VAMC) subsequently denied the appellant's request for reimbursement, and he has appealed to the Board for review.

A review of the record reveals that the Gainesville VAMC has denied his claim for payment of the treatment.  In denying the appellant's claim, the VAMC noted that the treatment was non-emergent and was not for a service-connected disability.  It has been further chronicled that the treatment was for a condition that had existed for approximately one week and that VA facilities were feasibly available to provide the care that was provided at the emergency room.  Subsequently, the appellant was notified that the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000) of Section 1725, Title 38, United States Code, applied to his case.  More specifically, since the treatment was non-emergent in nature, VA had no authority to pay any amount incurred by the appellant, and thus, the claim was denied. 

The record indicates that the appellant, at the time of the treatment at the Baptist Beaches Medical Center, was in receipt of VA compensation benefits.  Service connection had been granted for the residuals of lung cancer status post left lower lobectomy and a 60 percent disability rating had been previously assigned.  He was also service-connected for the residuals of a left inguinal hernia.  A noncompensable evaluation had been assigned.  He was not in receipt of a total disability (not permanent) rating based on individual unemployability due to his service-connected disorder, and his disabilities had not been found to be permanent in nature.  At the time of the treatment, the appellant was 66 years old.  

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for the treatment received on any of the dates in question.  See 38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2011).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).

In the present case, there is no evidence that the appellant (or his next-of-kin) sought and obtained proper authorization for VA payment of the private medical expenses he incurred while treated at the Baptist Beaches Medical Center for the period on October 6, 2009.  The record also does not indicate that the appellant or his next-of-kin may have contacted the VA within 72 hours of the initial care at the Baptist Beaches Medical Center.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received for the treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2011), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1)  such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2)  such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of an appellant who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of an appellant who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and (iii) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 and Supp. 2010); 38 C.F.R. § 17.120 (2011).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

It may be argued by the appellant that it was his belief that emergent medical attention was appropriate because he had been suffering from vomiting, occasional pain, and diarrhea for a week, he had been extremely anxious about those symptoms and the physical effects thereof, and he needed immediate care.  Even if the Board agrees with the appellant, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Moreover, there is nothing in the record that would indicate that the treatment was for a permanent and total disability, and the appellant was not participating in a vocational rehabilitation program.  As such, payment is not warranted for expenses incurred in conjunction with the treatment received on October 6, 2009, at the Baptist Beaches Medical Center pursuant to 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

Even if the Board is to accept that the care provided through the emergency room of Baptist Beaches Medical Center was needed, the question still remains as to whether the appellant could have obtained similar services from a VA facility.  In this instance, there is nothing but the appellant's assertions suggesting that a VA facility was not available to him.  There is nothing in the record that indicates that the appellant contacted any department of the Jacksonville VA Outpatient Clinic, which was seventeen miles from his home, seeking a referral for fee based care.  Accordingly, the Board concludes that the treatment undergone by the appellant could have occurred at a VA facility without placing the health of the appellant in serious jeopardy, or causing the appellant to experience serious impairment to bodily functions, or having serious dysfunction of any of the appellant's bodily organ or part.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009). 

In other words, the Board finds that even if the care rendered by the private facility was for a medical emergency of such nature that delay could have been hazardous to life or health in light of the complaints expressed by the appellant, at the time of the emergency room treatment, the appellant did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2002 and Supp. 2010).

Finally, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 (2011).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the appellant could not have been safely transferred to a VA or other Federal facility (the medical emergency lasts only until the time the appellant becomes stabilized);

(e) At the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The appellant is financially liable to the provider of emergency treatment for the treatment;

(g) The appellant has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the appellant has coverage under a health-plan contract but payment is barred because of a failure by the appellant or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the appellant or provider against a third party for payment of such treatment; and the appellant has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the appellant's liability to the provider; and

(i) The appellant is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of appellant's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2011).  See also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  Of note is that 38 U.S.C.A. § 1725 was amended effective February 1, 2010, however, the amendments are not applicable to this case.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).

The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 17.1002 (2011).  Under the provisions of 38 C.F.R. § 17.53 (2011), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2011).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2011).

With respect to this item, the Board notes that the VA Clinic was seventeen miles from the appellant's residence and was open at the time of the needed care.  The Baptist Beaches Medical Center was 6.7 miles from his home.  Moreover, the Jacksonville VA Clinic was open at the time of his treatment and could have provided the same type of treatment he received at the private facility.  

More importantly, there is no evidence of record, based on the medical records provided by Baptist Beaches Medical Center that the treatment that the appellant received was emergent in nature.  There is no medical evidence that any delay in seeking medical attention would have been hazardous to life or health.  

Upon reviewing the evidence, the Board concludes that the appellant does not satisfy all of the elements of the Millenium Act:

(a) the services were provided in a hospital;

(b) delay in seeking immediate medical attention would not have been hazardous to life or health.  A prudent layperson who possesses an average knowledge of health and medicine and who was experiencing the symptoms complained thereof by the appellant may not have reasonably expected the absence of immediate medical attention to result in placing his health in serious jeopardy, or experiencing serious impairment to bodily functions, or having serious dysfunction of any bodily organ or part.  This is specifically true in this case because the appellant had been experiencing the symptoms complained thereof for a period of seven days prior to his visit to the emergency room;

(c) VA facilities that could have provided the appellant with the type of treatment he immediately needed may have been feasibly available;

(d) there is a claim for care on one day and that care was for initial emergency evaluation;

(e) the appellant was enrolled in the VA health care system and received care at a VA medical facility within the previous twenty-four months;

(f) the appellant is financially liable to the provider of the hospital treatment, as noted by the private hospitalization bills;

(g) the appellant does not have additional medical coverage in the form of private health care insurance;

(h) he has no contractual or legal recourse against a third party; and

(i) he is not eligible for reimbursement under 38 U.S.C. 1728, as discussed above.

As the appellant did not receive treatment that could be considered emergent in nature and since there was a VA facility that was readily available to him, the Board thus concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received on October 6, 2009, have not been met.  38 U.S.C.A. § 1725 (West 2002 and Supp. 2010); 38 C.F.R. § 17.1000-08 (2011); also 76 Fed. Reg. 79,067-72 (Dec. 21, 2011).  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision in which the Board may grant the appellant the benefits sought.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Baptist Beaches Medical Center for care received on October 6, 2009, is denied. 



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


